Citation Nr: 1401346	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  04-44 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1972 and from January 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  A Veterans Law Judge who is no longer employed by the Board conducted the requested hearing in May 2009.  A transcript is associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing; however, in February 2013, the Veteran declined this opportunity.

This claim was denied in a January 2012 Board decision.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion to vacate the part of the Board's decision denying the claim for TDIU and remanded the matter back to the Board for further development.  

In April 2013, the Board remanded the claim for a new VA examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in July 2013, and a medical opinion was obtained.  The Board is satisfied that there has been substantial compliance with prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.

As noted in the April 2013 Remand, the issues of entitlement to service connection for glaucoma as secondary to service-connected hypertension and entitlement to a separate and/or increased rating for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 statement and May 2009 BVA Hearing Transcript.  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has a single service-connected disability ratable at 60 percent or more; this service-connected disability, when evaluated in association with the Veteran's educational attainment and occupational experience, precludes the Veteran from maintaining gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  He asserts he has been unable to work due to his disability.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for focal glomerulosclerosis with hypertension and status post myocardial infarction, rated as 60 percent disabling, from June 1, 2000.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

A February 2000 VA treatment note indicated that the Veteran worked at the file room at the VA hospital.  In the same month, he suffered a myocardial infarction.  

A November 2000 VA counseling record noted that the Veteran should not be in a "competitive environment."  Job restrictions included physical activities such as lifting, carrying, pushing, pulling, climbing, balancing, stooping, and kneeling.  

In July 2002, the Veteran submitted a TDIU application (VA Form 21-8940).  He indicated that he had a 12th-grade education.  He also indicated that he was last employed at the VA hospital for eight months and that he left his last job because of his disability.  He also indicated that he was attending vocational school when he suffered a myocardial infarction.  

A January 2003 VA examination report noted that the Veteran last worked as a file clerk at a VA hospital from December 1999 to May 2002.  He was on a limited, restricted activity schedule at the time.  Prior to May 2002, he took about 30 days of sick leave between January 2002 and May 2002.  

A June 2006 VA treatment record noted reports of unemployability due to intermittent chest pain about once every week that lasted about 10 minutes and bilateral calf pain at rest that was exacerbated by activity.  

At a Travel Board hearing in May 2009, the Veteran testified that his physician informed him that his unemployability was due to his service-connected disability.  

An April 2010 VA examiner indicated that the Veteran's primary limitation was due to his myocardial infarction and chest pain.  He reported angina at rest that was relieved by nitroglycerin.  The VA examiner opined that the Veteran was unlikely to be successful at any employment that required significant walking or exertion.  

The Veteran was afforded a VA examination in May 2011.  The examiner opined that the Veteran's status post myocardial infarction made him unable to perform any physical exertion.

The Veteran was afforded a VA examination in July 2013.  The examiner stated that the Veteran finished high school but did not have a college degree and worked as a janitor previously.  The examiner opined that the Veteran's kidney condition and hypertension did not prevent him from gaining employment; however, his heart condition prevented him from doing physical labor.  The examiner noted that as the Veteran did not have a college degree or any skilled vocational training, he could not perform skilled jobs.  The examiner noted that the Veteran may be able to do a simple desk job like answering phone calls for a few hours a day or on a part-time basis.

In September 2013, a vocational consultant reviewed the Veteran's claims file.  The consultant noted the July 2013 VA examiner's opinion that the Veteran could possibly answer phones for a few hours a day or on a part-time basis.  The consultant opined that working a few hours a day would not translate into securing and following a substantially gainful occupational.  The consultant noted that the Veteran had to quit his computer-training program in 1999 due to fatigue-related cardiac problems and was unable to sustain work at a simple filing job at the VA after his February 2000 heart attack.  The consultant stated that both failures indicate a total inability to perform any significant vocational activity.  The consultant opined that the Veteran is totally disabled from securing or following all gainful employment due solely to his service-connected heart condition.  The consultant stated that the Veteran worked for a couple of years after his heart attack, but he was absent a lot and he had an employer that was tolerant and accommodating of his condition at that time.

The Board finds the evidence is at least in equipoise.  Evidence indicates that the Veteran is unable to perform any type of physical labor.  The Veteran is also precluded from performing any skilled, sedentary employment due to his educational attainment and occupational experience combined with his service-connected disorder.  Although the Veteran might be able to work a simple sedentary job for a few hours a day, the Board does not find that this would be an ability to maintain substantially gainful employment.  Importantly, an "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

As such, considering the Veteran's education, job history, and the severity of his service-connected disability, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted.  


ORDER

Entitlement to TDIU is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


